Name: Commission Regulation (EEC) No 3297/87 of 30 October 1987 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10. 87No L 309/ 100 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3297/87 of 30 October 1987 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; and (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*) has established, as from 1 January 1988, a new combined nomenclature, which will meet the requirements both of the Common Customs Tariff and the external trade statistics of the Community and which will replace the Nomenclature of the Convention of 1 5 December 1 950 ; whereas thereofre the corresponding tariff headings according to the combined nomenclature have to be indicated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas Article 9 ( 1 ) of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices within the Community may be covered by an export refund ; whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agri ­ cultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2223/86 ("), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas, in accordance with the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80, the rate of the refund per 100 kg for each of the basic products in question must be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed ; The rates of the refunds applicable to the products appearing in Annex A to Regulation (EEC) No 3035/80 and listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75, are hereby fixed as shown in the Annex to this Regulation . Whereas, in accordance with paragraph 2 of that Article , when that rate is being determined particular account should be taken of : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world market ; Article 2 This Regulation shall enter into force on 1 November 1987.(') OJ No L 282, 1 . 11 . 1975, p. 49 . 0 OJ No L 133, 21 . 5 . 1986, p. 39 . 0 OJ No L 323 , 29 . 11 . 1980, p. 27 . (4) OJ No L 194, 17 . 7 . 1986, p. 1 . f 5) OJ No L 256, 7 . 9 . 1987, p. 1 . 30 . 10 . 87 Official Journal of the European Communities No L 309/ 101 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1987. For the Commission COCKFIELD Vice-President No L 309/102 Official Journal of the European Communities 31 . 10. 87 ANNEX to the Commission Regulation of 30 October 1987 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty Up to and including 31 December 1987 (ECU/ 100 kg) CCT heading No Description Rate of refund 04.05 Birds' eggs and egg yolks , fresh , dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : b) Other (than eggs for hatching) 30,00 B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs, not in shell : ex 1 . Dried, not sweetened ex 2 . Other, not sweetened 146,00 37,00 b) Egg yolks : ex 1 . Liquid, not sweetened ex 2. Frozen , not sweetened ex 3 . Dried, not sweetened 65,00 71,00 149,00 From 1 January 1988 (ECU/ 100 kg) CN code Description Rate of refund 0407 00 Birds' eggs , in shell , fresh , preserved or cooked : 0407 00 30  Of poultry :   Other 30,00 0408 Birds' eggs, not in shell and egg yolks , fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter : 0408 1 1 0408 11 10  Egg yolks :   Dried :    Suitable for human consumption : ex : not sweetened 149,00 0408 19 0408 19 11   Other :    Suitable for human consumption :     Liquid : ex : not sweetened 65,00 0408 19 19     Frozen : ex : not sweetened  Other : 71,00 0408 91   Dried : 0408 91 10    Suitable for human consumption : ex : not sweetened 146,00 0408 99   Other : 0408 99 10    Suitable for human consumption : ex : not sweetened 37,00